

Exhibit 10.54


HOLLY ENERGY PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN
NOTICE OF GRANT OF PHANTOM UNITS
Pursuant to the terms and conditions of the Holly Energy Partners, L.P.
Long-Term Incentive Plan (the “Plan”), and the associated Phantom Unit Agreement
(Employee) which has been made separately available to you (your “Agreement”),
you are hereby issued Phantom Units, whereby each Phantom Unit represents the
right to receive one Unit, plus rights to certain distribution equivalents
described in Section 3 of the Agreement, subject to certain restrictions thereon
and under the conditions set forth in this Notice of Grant of Phantom Units (the
“Notice”), in the Agreement, and in the Plan (the “Phantom Units”). Capitalized
terms used but not defined herein shall have the meanings set forth in the Plan
or your Agreement. You may obtain a copy of the Plan and a copy of the
prospectus related to the Units by following the instructions attached as
Appendix A. Additionally, you may request a copy of the Plan or the prospectus
by contacting Cara Whitesel at Cara.Whitesel@hollyfrontier.com or 214.954.6530.
Grantee:        ____________
Date of Grant:        ____________ (the “Date of Grant”)
Number of Units:    ____________
Vesting Schedule:
The restrictions on all of the Phantom Units granted pursuant to the Agreement
will expire and the Phantom Units will vest according to the following schedule
(or on the first business day thereafter if the date below falls on a weekend)
(each such date, a “Regular Vesting Date”); provided, that (except as otherwise
provided in Section 5 of your Agreement) you remain in the employ of the Company
or its subsidiaries continuously from the Date of Grant through such Regular
Vesting Dates (as determined under the Agreement).



On Each of the Following Regular Vesting Dates
Cumulative Portion of Phantom Units that will become Vested
December 15, 2018
One-third
December 15, 2019
One-third
December 15, 2020
One-third



Except as otherwise provided in Section 6 of your Agreement, all Phantom Units
that have not become vested and non-forfeitable pursuant to this Notice will be
null and void and forfeited to the Company in the event of your termination by
the Company or its subsidiaries for any reason.
The Units you receive upon settlement will be taxable to you in an amount equal
to the closing price of the Units on the date of settlement. By accepting the
Phantom Units you acknowledge and agree that (a) you are not relying on any
written or oral statement or representation by the Company, its affiliates,
Holly Energy Partners, L.P., or any of their respective employees,


A-1



--------------------------------------------------------------------------------



Exhibit 10.54


directors, officers, attorneys or agents (collectively, the “Company Parties”)
regarding the tax effects associated with this Notice of Grant of Phantom Units
and the Agreement and your receipt, holding and vesting of the Phantom Units,
(b) in accepting the Phantom Units you are relying on your own judgment and the
judgment of the professionals of your choice with whom you have consulted, and
(c) a copy of the Agreement and the Plan has been made available to you. By
accepting the Phantom Units you hereby release, acquit and forever discharge the
Company Parties from all actions, causes of actions, suits, debts, obligations,
liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with this Notice of Grant of Phantom Units
and the Agreement and your receipt, holding and the vesting of the Phantom
Units.
Holly Logistic Services, L.L.C.






    
George J. Damiris, Chief Executive Officer
Appendix A




A-2

